Citation Nr: 1225900	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a circulatory problem.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for degenerative disc disease of the lumbar spine with lumbar radiculitis.

11.  Entitlement to service connection for atypical chest pain.

12.  Entitlement to service connection for onychomycosis, claimed as feet fungus.

13.  Entitlement to service connection for peripheral neuropathy of the extremities.

14.  Entitlement to service connection for a lung disability.

15.  Entitlement to service connection for a bilateral hip disability.

16.  Entitlement to service connection for frostbite or hypothermia.

17.  Entitlement to service connection for a dental condition or mouth injury with pain and bleeding.

18.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

19.  Entitlement to service connection for degenerative joint disease of the bilateral ankles.

20.  Entitlement to service connection for degenerative disc disease of the cervical spine.

21.  Entitlement to service connection for diabetes mellitus.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and June 2010 and May 2011 rating decision of the VA RO in Hartford, Connecticut.  

In August 20011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for schizophrenia in a final decision, in light of Clemons, and based on the medical evidence of record which includes diagnoses of schizophrenia and depression, the Board has recharacterized the Veteran's reopened claim as one for service connection for an acquired psychiatric disorder, to include schizophrenia.

Additionally, while the Veteran had been previously denied service connection for both bilateral lower extremity neuropathy, claimed as legs problem and peripheral neuropathy of the extremities, based on Clemons, the Board has recharacterized these issues as a single issue of entitlement to service connection for peripheral neuropathy which is reflected on the title page.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that in a September 1986 letter, a physician opined that the Veteran was not employable as a result of his severe schizophrenia.

In the November 2009 rating decision, the RO appeared to adjudicate the Veteran's claim for entitlement to service connection for headaches without first considering whether the new and material evidence had been provided to reopen the claim which was initially denied in a December 1970 rating decision.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal regarding service connection for headaches as encompassing the matters set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. §7107(a)(2) (West 2002).

The issue of increased rate of special monthly pension based on the need for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, an eye disorder, headaches, a circulatory problem, bilateral hearing loss, tinnitus, degenerative disc disease of the lumbar spine with lumbar radiculitis, atypical chest pain, onychomycosis, peripheral neuropathy of the extremities, a lung disability, a bilateral hip disability, frostbite or hypothermia, a dental condition or mouth injury with pain and bleeding, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles, degenerative disc disease of the cervical spine, diabetes mellitus and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a final April 1976 rating decision, the RO denied entitlement to service connection for schizophrenia.

2.  The evidence received since the April 1976 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include schizophrenia, and raises a reasonable possibility of substantiating the claim. 

3.  In a final May 1959 rating decision, the RO denied entitlement to service connection for an eye condition.

4.  The evidence received since the May 1959 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for an eye condition, and raises a reasonable possibility of substantiating the claim. 

5.  In a final December 1970 rating decision, the RO denied entitlement to service connection for migraines.

6.  The evidence received since the December 1970 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for migraines, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1976 rating decision that denied entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include, schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 1959 rating decision that denied entitlement to service connection for an eye condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The December 1970 rating decision that denied entitlement to service connection for migraines is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claims for entitlement to service connection for schizophrenia, an eye condition and headaches, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in May 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denials of the claim is the RO's May 1959 denial of service connection for an eye condition,  the December 1970 denial of service connection for headaches and the April 1976 denial of service connection for a mental condition.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  An acquired psychiatric disorder to include schizophrenia.

Factual Background and Analysis

In an April 1976 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a mental condition on the basis that the Veteran's service treatment records were negative for any disease or defect of the nervous system.

The Veteran did not appeal the April 1976 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in May 2009.  

Evidence received since the April 1976 rating decision includes a November 2009 letter from a private physician who noted that the Veteran had an incident while on active service where he got very nervous as a boat he was on nearly went under.  The physician concluded that it was "more probable than not that he's presenting a nervous condition that's service connected secondary to an incident while in service".

The Board finds that the above-described evidence provides a basis for reopening the claim for an acquired psychiatric disorder to include schizophrenia.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the April 1976 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current acquired psychiatric disability and service, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

The prior denial of service connection in the April 1976 rating decision was based on a finding that the Veteran's current acquired psychiatric disability was not incurred in the Veteran's service.  The November 2009 letter from a private physician suggests a current psychiatric disability that is related to service as the physician opined that it was likely that the Veteran's current psychiatric disability was related to an incident in service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 




B.  Eye Disorder

Factual Background and Analysis

In an April 1959 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an eye disability on the basis that the Veteran's entrance examination noted mild bilateral ptegerigia which was not incurred or aggravated by service.  The rating decision noted also noted that the Veteran's refraction error was a constitutional or developmental condition for which compensation was not available.

The Veteran did not appeal the April 1959 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in May 2009.  

Evidence received since the May 2009 rating decision includes multiple VA treatment records that demonstrate a diagnosis of bilateral pylori, macular degeneration and diabetic retinopathy.

The Board finds that the above-described evidence provides a basis for reopening the claim for an eye disorder.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the April 1959 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current disability for which compensation is available, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

The prior denial of service connection in the April 1959 rating decision was based on a finding of both a lack of showing of aggravation for the Veteran's pre-existing pterygium and the Veteran's refraction error being a congenital defect for which service connection was not available.  In essence, part of the April 1959 denial of service connection was based on a finding of a lack of an eye disability for which compensation was available.  The multiple VA treatment records demonstrating diagnoses of diabetic retinopathy demonstrate a current eye disorder for which compensation is available.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an eye disorder have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

C.  Headaches

The RO denied the Veteran's claim of entitlement to service connection for headaches in a December 1970 rating decision.  The rating decision was based in part on a VA examination which was "essentially negative". 

The Veteran did not appeal the December 1970 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim for service connection for headaches in May 2009.  

Evidence received since the December 1970 rating decision includes a June 1972 letter from a private physician that noted that the Veteran suffered from severe headaches.

The prior denial of service connection was based on a lack of evidence of a diagnosis of a headache disability following service.  The June 1972 private treatment note reporting severe headaches suggests a current chronic headache disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for headaches have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent the claim is granted. 

New and material evidence having been received, the claim of entitlement to service connection for an eye disorder is reopened, and to that extent the claim is granted. 

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and to that extent the claim is granted. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claims for an acquired psychiatric disorder to include schizophrenia, a circulatory problem, degenerative disc disease of the lumbar spine with lumbar radiculitis, peripheral neuropathy of the extremities, a bilateral hip disability, frostbite or hypothermia, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles, degenerative disc disease of the cervical spine and a dental disability, the Board notes that in a November 2009 letter, a private physician indicated that his back problem was related to a fall in service.  The private physician opined that this kind of problem caused degenerative changes in the back, neck, hips, knees and ankles.  

The November 2009 private physician also noted that the Veteran was exposed to cold weather while in service which resulted in circulatory problems, pinprick sensations at the lower extremities and episodes of pain in his lower extremities.  He attributed these symptoms to the Veteran's frostbite.

The November 2009 private physician also opined that the Veteran had a nervous condition that was more probable than not "service connected to an incident while in service".

Finally, the examiner also reported that during service, the Veteran was hit in the mouth with a rifle which broke his upper teeth.  Currently, the Veteran presented with pain, bleeding and discomfort in his mouth and the physician opined that his current dental problem was related to the incident in service.

As the November 2009 letter private physician indicates that the Veteran's current acquired psychiatric disorder to include schizophrenia, circulatory problem, degenerative disc disease of the lumbar spine with lumbar radiculitis, peripheral neuropathy of the extremities, a bilateral hip disability, frostbite or hypothermia, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles, degenerative disc disease of the cervical spine and dental condition were related to his service, the Board finds that another medical opinion is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011).  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed acquired psychiatric disorder to include schizophrenia, a circulatory problem, degenerative disc disease of the lumbar spine with lumbar radiculitis, peripheral neuropathy of the extremities, a bilateral hip disability, frostbite or hypothermia, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and degenerative disc disease of the cervical spine disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

The Board notes that a May 1956 rating decision appeared to have granted service connection to the Veteran for his number 2, 18, 19, 20, 30 and 31 teeth.  At his August 2011 DRO hearing, he testified that he wanted service connection for both and his bottom and his top teeth.

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2011). 

Based on the current record, it remains unclear whether the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2011).  Thus, a remand is required so that a VA dental examination can be conducted.

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for acquired psychiatric disorder to include schizophrenia, a circulatory problem, degenerative disc disease of the lumbar spine with lumbar radiculitis, peripheral neuropathy of the extremities, a bilateral hip disability, frostbite or hypothermia, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles, degenerative disc disease of the cervical spine and dental disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Regarding the remaining claimed disabilities, a May 2012 letter submitted by the Veteran indicates that he was receiving Social Security Administration (SSA) disability benefits for disabilities that he did not specify.  

The evidence of record does not contain any SSA records relevant to the decision to grant SSA benefits and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the RO's determination on the claims for service connection could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3.  The Veteran should then be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present psychiatric disorder, (e.g., schizophrenia) as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

4.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current back, hip, neck and ankle disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran has a current lumbar spine, cervical spine, bilateral hip, bilateral knee or bilateral ankle disability that was present during the Veteran's active service or is etiologically related to his active service.  Adequate reasons and bases are to be provided with the opinion.

5.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current frostbite, circulatory problem or peripheral neuropathy disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a frostbite, circulatory, or peripheral neuropathy disability as a result of a verified event during active service, to include as a residual to cold exposure.  Adequate reasons and bases are to be provided with the opinion.

6.  The Veteran should be scheduled to undergo a VA dental examination.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner should also specific as to what exact teeth are affected as the Veteran is currently already in receipt of compensation for teeth numbers 2, 18, 19, 20, 30 and 31.

7.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


